DETAILED ACTION

In response to Amendments/Arguments filed 1/28/2022.  Claims 1-6, 9-13, and 15-17 are pending.  Claims 1-6, 9-13, and 15-17 are pending.  Claims 1, 9, and 11-12 were amended.  Claims 7-8 and 14 were cancelled.  Claim 17 was added as new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 9914811) in view of Park et al. (US 20180142127) with evidence from PubChem Terephthaloyl Chloride Sheet.
Song discloses a window for a display device and the display device thereof.  Concerning claims 1-6 and 15, Song discloses the window comprises a plastic substrate that is a polyamideimide or polycarbonate having a thickness of 25 to 100 microns and a yellow index specifically less than 3 (cols. 1-2; Table 2, Examples 1, 3-4, and 6-8) and a hard coating that is a polysilsesquioxane material that has a hardness greater than 7H (col. 19, lines 13-28).  However, Song is silent to the polysilsesquioxane being an alicyclic epoxidized silsesquioxane.  
Regarding claim 9, the substrate is specifically disclosed to be a polyamideimide film formed from a diamine that is fluorinated (i.e. TFDB), aromatic dianhydride (i.e. 6FDA or BPDA), and aromatic diacid dichloride (i.e. TPCL) which as evidenced by the PubChem sheet has the disclosed structure.  Examiner notes that the testing method as claimed is not given patentable weight since the claims are directed to an article and the article is the same as that claimed. With respect to claim 16, the window is used in a display (col. 19, lines 38-55).  However, Song is silent to the polysilsesquioxane being an alicyclic epoxidized silsesquioxane
Park discloses a hard coating composition for flexible display device windows.  Concerning claim 13, Park discloses the hard coating composition comprises a silsesquioxane compound that is alicyclic epoxidized, resulting in a thickness of 10 to 50 microns after coating (para. 0021-0093; Tables 1-3).  Hard coatings having the claimed composition and thickness has a flexibility to be implemented into a flexible display device while also simultaneously having a high abrasion resistance and scuff resistance (para. 0006).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed silsesquioxane compound of Park, be the silsesquioxane compound of Song at the claimed thickness.  Given that the materials of each of the substrate and hard coat disclosed are the same and the thickness of substrate is the same as that claimed, the properties as claimed in claims 1-6 and 11-12 would be met by the combination of Park and Song.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Claims 1-6, 9-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180142127) in view of Ju et al. (US 9580555).
Park discloses a hard coating composition, flexible display window comprising a hard coating and a display device thereof.  Concerning claims 1-6 and 13, Park discloses the display window comprises a base film formed from a polyimide, polycarbonate, PET, and the like, having a thickness of 30 to 100 microns and a hard coating disposed on the base film, having a thickness of 10 to 50 microns, wherein the hard coating composition is a silsesquioxane compound that is alicyclic epoxidized (para. 0021-0093; Tables 1-3).  However, Park is silent the polyimide being a polyamideimide.  Examiner notes that the testing method as claimed is not given patentable weight since the claims are directed to an article and the article is the same as that claimed.  Regarding claim 16, the display window is used in a display device (para. 0095-0105).  However, Park is silent the polyimide being a polyamideimide.  
Ju discloses a polyamideimide film and composition thereof.  Concerning claims 8-12, Ju discloses polyamideimide films are preferred over polyimide films because of transparency and color, wherein the polyamideimide film of Ju is formed from a composition of a fluorinated diamine, aromatic dianhydride, aromatic diacid dichloride, and a cycloaliphatic dianhydride (cols. 1-7).  The resulting film has a yellow index of less than 4.5 specifically (Table 1, Examples 1-8).  Such materials are preferred over polyimides due to the transmittance being improved.  The polyamideimide films of Ju provide improved thermal stability, improved optical properties, and improved mechanical properties (cols. 3-4).  Further, such films can be used as substrates for part of display devices (cols. 3-4).  With respect to claim 11, given that the composition of the polyamideimide is the same as that claimed, the elongation at break would be within the claimed ranges.  Concerning claim 12, the films have a transmittance of 88.1% (Table 1, Examples 1-8).  Given that the transmittance, yellow index, and composition are the same as that claimed, the b* values and haze values would be within the claimed ranges.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  As such, it would have been obvious to one of ordinary skill in the art to use the polyamideimide of Ju as the substrate of Park, in order to provide a substrate that has improved thermal stability, improved optical properties, and improved mechanical properties.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp. 5-6, filed 1/28/2022, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see pp. 7-9, filed 1/28/2022, with respect to the 35 USC 102(a)(1) rejections under Song and Park and 35 USC 102(a)(1) and 103 under Kikuchi have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.  However, the 103 rejections under Song in view of Park and Park in view of Ju are still applicable to the instant claims.  To that end, Applicant asserts that the properties as claimed are the result of the polyamideimide being a block copolymer having a cycloaliphatic structure and fluorine atom.  These limitations are not within the independent claim and as a such, Applicant’s assertions are not commensurate in scope.  Applicant further asserts that random copolymers would not have the same properties as a block copolymer and points to the specification as support for random copolymers not having the claimed properties.  Examiner respectfully disagrees and notes that the specification at paragraph 0091 which is reproduced by Applicant in the response recites that the random copolymers may have properties that “belong in the range of the present invention”.  Applicant has not provided any evidence or showing that the specific polyamideimides of Song and Ju would not have the claimed mechanical properties.  Examiner further notes that both references have at least the claimed yellow index and transmittance.  As such, the references are still applicable to the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jee et al. (US 20180113350), Fukukawa et al. (US 20120021234), and Cho et al. (US 20130203937).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783